[Cite as State v. Brooks, 2021-Ohio-2236.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

 STATE OF OHIO,                                      CASE NO. 2021-T-0026

                  Plaintiff-Appellee,
                                                     Criminal Appeal from the
         -v-                                         Court of Common Pleas

 FRANK J. BROOKS, JR.,
                                                     Trial Court No. 2019 CR 00840
                  Defendant-Appellant.


                                         MEMORANDUM
                                           OPINION

                                       Decided: June 30, 2021
                                     Judgment: Appeal dismissed


 Dennis Watkins, Trumbull County Prosecutor, Administration Building, Fourth Floor,
 160 High Street, N.W., Warren, OH 44481 (For Plaintiff-Appellee).

 David L. Engler, Engler Law Firm, 181 Elm Road, N.E., Warren, OH 44483 (For
 Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     On June 7, 2021, appellant, Frank J. Brooks, Jr., through counsel, filed a

notice of appeal from the trial court’s May 5, 2021 entry sentencing appellant to serve six

years in prison consecutive to his current prison sentence in Portage C.P. No. 19 CR 226

and pay a mandatory fine of $10,000.

        {¶2}     A timely notice of appeal was due no later than June 4, 2021, which was

not a holiday or weekend. The appeal is untimely by three days.
       {¶3}    “* * * [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).

       {¶4}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶5}   “(a) Criminal proceedings; * * *

       {¶6}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right.

* * *.” App.R. 5(A).

       {¶7}   Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).            Thus, this court is without

jurisdiction to consider his appeal. Appellant has a remedy of filing an untimely criminal

appeal under App.R. 5(A).

       {¶8}   Appeal dismissed, sua sponte, as untimely.



THOMAS R. WRIGHT, J.,

MATT LYNCH, J.,

concur.




                                              2

Case No. 2021-T-0026